IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KATHERINE MCNEAL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4250

NORTHEAST FLORIDA
STATE HOSPITAL,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from an order of the Division of Administrative Hearings.
E. Gary Early, Administrative Law Judge.

Nancy A. Daniels, Public Defender, and Colleen D. Mullen, Assistant Public
Defender, Tallahassee, for Appellant.

J. Melton Bessinger, Jr. of N.E.F.S.H., MacClenny, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.